Citation Nr: 0427294	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bladder cancer to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for bladder cancer, 
as a residual of Agent Orange exposure. 

In June 2000, the veteran filed a claim of service connection 
for anxiety disorder, which the RO subsequently granted in 
April 2003.  Therefore, there is no longer a case or 
controversy for appellate review.  The only issue on appeal 
is as listed on the cover page of this document.


FINDINGS OF FACT

1.  The veteran's bladder cancer was not shown during service 
or for several years after separation from service.

2.  The veteran's bladder cancer is not shown to be due to 
his exposure to Agent Orange in service, or to any other 
disease or injury during service.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
nor may its incurrence during service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim and the respective 
responsibilities of each party for obtaining and submitting 
evidence.  This was accomplished by way of a July 2001 and an 
August 2002 VA letter, which are both prior to the initial 
rating decision in September 2002.    

In the July 2001 and August 2002 letters, the RO notified the 
veteran of the responsibilities of the VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO also 
notified the veteran of the evidence needed to show service 
connection for bladder cancer due to Agent Orange exposure.  
The RO advised the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for service connection for bladder cancer due to Agent Orange 
exposure, so that VA could help by getting that evidence.  

The RO notified the veteran of the reasons why he was not 
entitled to service connection for bladder cancer due to 
Agent Orange exposure in the September 2002 and April 2003 
rating decision, as well as the June 2003 statement of the 
case.  The RO notified the veteran of the laws and 
regulations pertaining to service connection and provided a 
detailed explanation of why service connection was not 
warranted for bladder cancer due to Agent Orange exposure 
under the applicable laws and regulations based on the 
evidence provided.

Upon review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and were also 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify appellant 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes service medical 
records, and VA treatment records and examination reports 
dated from March 2001 to May 2003.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

The Board finds that a VA exam is unnecessary in this case.  
While the veteran has a current diagnosis of bladder cancer, 
as discussed below, there is no evidence of the condition in 
service, or for many years after service.  Under these 
circumstances, the VCAA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In June 2000, the veteran filed a claim of service connection 
for bladder cancer due to Agent Orange exposure.  In support 
of his claim, he states that while serving in the Vietnam 
War, he was exposed to Agent Orange from April to November 
1970.  He states that he was not exposed to Agent Orange 
before or after service.  Since that time, he notes that he 
was diagnosed with bladder cancer, for which he has had seven 
surgeries.  He further notes that there is no family history 
of bladder cancer.  Thus, he asserts that his current bladder 
cancer is due to Agent Orange exposure in active service and 
that he is entitled to compensation.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection also may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (2003).  Cancer of the bladder may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following discharge 
from service.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2003).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 
3.307(a)(6)(iii).

Service connection may be presumed based on exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Service connection due to Agent Orange exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

Review of the service medical records reveals no diagnosis of 
bladder cancer.  The first evidence of such a disorder dates 
from November 2000, twenty-nine years after the veteran's 
final separation from service.  There is no evidence that 
directly links the veteran's bladder cancer to his period of 
service.  Consequently, service connection for bladder cancer 
on a direct incurrence basis is not warranted; nor is it 
contended otherwise.

The veteran has contended, however, that his bladder cancer 
was related to his exposure to the herbicide Agent Orange 
during his military service in Vietnam.  The veteran is 
presumed to have been exposed to herbicides while in Vietnam.  
38 U.S.C.A. § 1116.  However, bladder cancer is not one of 
the diseases listed in 38 C.F.R. § 3.309(e) as presumptively 
attributable to herbicide exposure.  Service connection 
could, nonetheless, be established by competent evidence 
linking the bladder cancer to such exposure, or to another 
disease or injury in service.  See Combee v. Brown, 34 F.3d 
1039 (Fed.Cir.1994).  

The record, however, does not contain any competent medical 
evidence linking the veteran's bladder cancer to exposure to 
herbicides such as Agent Orange.  VA outpatient treatment 
reports from March 2001 to May 2003 show notations of a 
bladder transitional cell carcinoma diagnosis in November 
2000, and a subsequent operation for such condition in March 
2001.  VA outpatient treatment reports in April, August, and 
September 2001 show that bladder biopsies were performed and 
that he was diagnosed as having recurrences of transitional 
cell carcinoma of the bladder.  An April 2002 VA treatment 
report shows the veteran underwent #3 BCG treatment.  January 
and May 2003 VA outpatient treatment reports show that 
urinalyses were performed.  None of the aforementioned 
evidence links the veteran's bladder cancer to service, 
including exposure to Agent Orange in service.

The veteran has submitted sufficient evidence to show that he 
has a current diagnosis of bladder cancer.  However, bladder 
cancer is not one of the diseases listed as presumptively 
attributable to herbicide exposure.  See 38 C.F.R. § 
3.309(e).  Moreover, the veteran has not submitted any 
competent evidence of a relationship between his bladder 
cancer and Agent Orange exposure, or any other disease or 
injury in service.  The veteran's assertion that his current 
bladder cancer is related to service due to Agent Orange 
exposure in service cannot be considered competent medical 
evidence of a nexus.  As a layperson, he is not competent to 
give medical opinions regarding the etiology of a condition.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Therefore, the 
Board in reviewing the available evidence must conclude that 
service connection for bladder cancer due to Agent Orange 
exposure is not warranted.


ORDER

Service connection for bladder cancer to include as due to 
Agent Orange exposure is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



